UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): March 28, 2008 US ENERGY INITIATIVES CORPORATION (Exact name of registrant as specified in its charter) Georgia 000-51789 58-2267238 (Stateorotherjurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 12812 Dupont Circle, Tampa, Florida 33626 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (813) 979-9222 Copies to: Darrin M.
